Case 1:16-cr-00123-TWP-DML Document 894 Filed 08/19/20 Page 1 of 2 PageID #: 6631



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                            )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )     No. 1:16-cr-00123-TWP-DML
                                                      )
 JOHN RAMIREZ-PRADO,                                  ) -10
                                                      )
                               Defendant.             )

                Order Denying Motion for Compassionate Release Without Prejudice

        Defendant filed a pro se letter that the Court construes as a Motion for Compassionate Release

 under Section 603 of the First Step Act of 2018, which is codified at 18 U.S.C. § 3582(c)(1)(A). Dkt.

 893. On its face, Defendant's motion does not show that he is entitled to compassionate release under

 § 3582(c)(1)(A). Accordingly, his motion, dkt. [893], is denied without prejudice.

         If Defendant wishes to renew his motion, he may do so by completing and returning the

 enclosed form motion. The clerk is directed to enclose a copy of the form Motion for Sentence

 Reduction Pursuant to 18 U.S.C. § 3582(c)(1)(A) (Compassionate Release) (Pro Se Prisoner) with

 Defendant's copy of this Order.

        In addition, many of Defendant's complaints regarding the BOP's alleged failure to provide

 him with medical care suggest that he may wish to consider filing an action under Bivens v. Six

 Unknown Named Agents, 403 U.S. 388 (1971), or a claim for injunctive relief. Any such action or

 claim should be filed in the district where he is confined. The clerk is directed to enclose a prisoner

 civil rights complaint form with Defendant's copy of this Order.

        IT IS SO ORDERED.


        Date:     8/19/2020
Case 1:16-cr-00123-TWP-DML Document 894 Filed 08/19/20 Page 2 of 2 PageID #: 6632



 Distribution:

 John Ramirez-Prado
 Reg. No. 22927-479
 FCI Jesup
 Federal Correctional Institution
 2680 301 South
 Jesup, GA 31599

 All Electronically Registered Counsel




                                         2
